Citation Nr: 0430861	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  99-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected cervical adenitis, tuberculous, right, 
unilateral, with cervical scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and A.F.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1949 to January 
1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO which 
granted service connection for adenitis, cervical, 
tuberculous, right, unilateral, and assigned an initial 
noncompensable rating, effective from July 14, 1998.  The 
veteran timely appealed the initial noncompensable rating 
assigned following the grant of service connection.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in May 2001.

The case was remanded by the Board to the RO in July 2001 for 
additional development and adjudicative action.

In a March 2004 rating decision, the RO increased the initial 
rating to 10 percent for the service-connected adenitis, 
tuberculous, right unilateral, effective from July 14, 1998, 
the effective date of service connection.  As the award is 
not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  



FINDINGS OF FACT

1.  The veteran's service-connected cervical adenitis, 
tuberculous, has been productive of a tender scar with 
manifestations that more nearly approximate that of moderate 
disfigurement since the effective date of service connection.  

2.  Since August 30, 2002, the veteran's service-connected 
cervical adenitis, tuberculous has been productive of a 
tender scar that is at least 1/4-inch wide at the widest part 
and is slightly depressed, having two characteristics of 
disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected cervical adenitis, tuberculous, right 
unilateral, with cervical scar have not been met prior to 
August 30, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.88c, 4.117 Diagnostic Code 7710 (2003), 
4.118 Diagnostic Codes 7800 (2001). 

2.  Since August 30, 2002, the criteria for a 30 percent 
rating for the service-connected cervical adenitis, 
tuberculous, right unilateral, with cervical scar have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.88c, 4.117 Diagnostic Code 7710 (2003), 4.118 
Diagnostic Codes 7800 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter - Duty to Notify and Assist

The veteran filed his initial claim of service connection in 
July 1998.  In a June 1999 rating decision, service 
connection was granted for adenitis, cervical, tuberculous, 
right unilateral and an initial noncompensable rating was 
assigned, effective on Jul 14, 1998.  The veteran timely 
appealed the initial determination.  In November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  Since that 
time, the United States Court of Appeals for Veterans Claims 
(Court) has held expressly that the revised notice provisions 
enacted by section 3 of the VCAA and found at 38 U.S.C.A. § 
5103(a) (West 2002) apply to cases pending before VA at the 
time of the VCAA's enactment.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2003).  

In this case, in letters dated in March 2001 and November 
2003, the RO notified the veteran of the VCAA and indicated 
that the veteran should tell the RO about any additional 
information or evidence, VA or non VA, that he wanted the RO 
to obtain.  In addition, the veteran was requested to 
complete and return release authorization forms so that VA 
could request any identified medical records from his private 
physicians.  The veteran was also notified that he should 
identify all VA facilities wherein he received treatment, 
including dates of treatment, in order for the RO to obtain 
any such records.  To substantiate his increased rating 
claim, the evidence must show that his service-connected 
condition had gotten worse or has been worse than currently 
rated since the effective date of the grant of service 
connection.  The RO notified the veteran in the June 1999 and 
May 2004 rating decisions, August 1999 Statement of the Case 
(SOC), and the May 2004 Supplemental Statement of the Case 
(SSOC), of what evidence was necessary to substantiate the 
veteran's claim for increase.  For example, the rating 
decision, SOC and SSOC listed the medical criteria necessary 
to obtain the next higher rating and applied the current 
medical evidence of record to the applicable rating criteria 
for disfiguring scars of the neck.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with VA 
examinations in April 1999 and March 2003.  

It is also noted that a recent case of the Court held that 
compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim of service 
connection, as well as the downstream issue of the propriety 
of the initial rating assigned for the service-connected 
cervical adenitis, tuberculous, right, with cervical scar was 
initially denied prior to the enactment of the VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  

In the March 2001 and November 2003 letters, the RO asked the 
veteran to identify any additional information or evidence 
that he thought would support his claim, to identify evidence 
he wanted VA to try to get and asked him to send VA the 
information describing additional evidence or the evidence 
itself.  This language adequately asked the veteran to 
provide any evidence in his possession that pertains to the 
claim, as directed in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  

II.  Factual Background

Historically, the veteran was afforded a VA examination in 
April 1999, in conjunction with his claim of service 
connection for cervical adenitis, tuberculous, with cervical 
scar.  The veteran reported that he developed tuberculous 
adenitis on the right side of his neck in service and had a 
lymph node removed as a result.  The veteran denied any chest 
pain or shortness of breath.  

On physical examination, the veteran's nose, sinuses, mouth 
and throat were normal.  There was full range of motion of 
the neck.  There was a scar mark on the right cervical area.  
There was a small lymph node palpable underneath the 
sternocleidomastoid which was nontender.  

The examiner noted that the veteran had cervical adenopathy 
secondary to tuberculosis and he was in the Army hospital for 
one year because of cervical adenitis.  At the time of the 
examination, the veteran denied any night sweats, fever, 
chills, joint pains or any fatigue.  Again, the examiner 
noted that the veteran had a scar mark on the right cervical 
area and also one lymph node palpable anterior to the 
sternocleidomastoid which was nontender.  He complained of 
occasional pain in the right neck area.  

In a June 1999 rating decision, the RO granted service 
connection for adenitis, cervical, tuberculous, right, 
unilateral, and assigned a noncompensable rating effective on 
July 14, 1998.  The RO found that the veteran's service-
connected disability was not productive of active disease or 
significantly disabling residuals.  The veteran timely 
appealed the initial noncompensable rating assigned.  

In his June 1999 Notice of Disagreement (NOD) and September 
1999 Substantive Appeal, the veteran asserted that his April 
1999 VA examination was cursory and inadequate, and that the 
examiner did not address the veteran's contention that he had 
a "new gland" in the area of the scar that was growing 
larger and causing him more pain and dizziness.  

An August 1999 progress note from a VA Infectious Disease 
Clinic noted that the veteran had a diagnosis of TB adenitis 
in 1950, and was treated with streptomycin and 
aminosalicyclic acid for one full year.  The veteran 
complained of fatigue, no fevers, no night sweats, no weight 
loss.  On examination, there was noted a small rubbery 
nontender node right cervical region approximately 3-4mm, 
submandibular, scar from right node removal in 1950.  The 
impression was that of history of TB adenitis treated for one 
full year in 1950 with streptomycin and aminosalicyclic acid, 
now with small rubbery node, which the examiner suspected was 
completely unrelated to the service-connected disability.  
The veteran had no constitutional symptoms to suggest that it 
was a reoccurrence of TB adenitis.  

Once again, the veteran insisted that he had "two glands."

At his personal hearing before the undersigned Veterans Law 
Judge in May 2001, the veteran testified that he was not 
currently seeking any treatment for his service-connected 
condition.  The veteran also testified that all of his 
treatment had been from a VA facility.  The veteran again 
reiterated his contention that he now had two glands and that 
one of them was growing and becoming more painful.  The 
veteran testified that he experienced dizziness, fatigue, 
weight loss and insomnia, which he attributed to the service-
connected disability.  The veteran reported that he woke up 
at night because of pain about 3-4 times per week.  

In light of the veteran's contentions, the case was remanded 
by the Board back to the RO in July 2001 for further 
development of the record.  Pursuant to the directives set 
forth in the remand, the veteran was afforded another VA 
examination in March 2003.  

The examiner reviewed the veteran's claims file prior to the 
examination and indicated that he paid particular attention 
to the Board's July 2001 remand.  The examiner noted that at 
the time of the development of the lymphadenitis, the veteran 
reported that it attained the size of a golf ball before it 
was surgically excised.  The examiner noted that the veteran 
had no other constitutional symptoms to suggest pulmonary 
involvement, and over the years, repeated x-rays of the lungs 
have proven negative.  The heart size and contour, as well as 
the mediastinum had been normal and the lung fields had been 
clear.  The veteran reported that within the past four years, 
he developed a palpable lymph node at the angle of his jaw.  
The record reflects that the veteran rejected an opportunity 
to have the node excised for diagnostic purposes.  

The veteran reported that the original surgical scar in the 
right supraclavicular area troubled him from time to time.  
Pressing him on this point, he indicated that about two times 
per week, he would develop a burning type pain in the area 
which may last from 15 minutes to as long as several hours.  
It was also uncomfortable at night and he had to position his 
pillow to achieve some degree of comfort at those times.  

Looking at the veteran's right shoulder, the examiner noted a 
scar 2-1/4 inches in length beginning just above the middle 
of the clavicle and coursing backward at an angle of 30 
degrees with the line of the clavicle.  The scar was a 
quarter of an inch in width at its greatest point.  The scar 
was lighter than the surrounding tissue, not matted down to 
the underlying tissue, and not restricting the motion of the 
shoulder or the neck.  There was a very slight depression at 
its proximal point at the clavicle.  Overlying the scar, 
there was an absence of sensation, and hyperesthesia 
surrounding the area of the scar approximately a half inch in 
width.  No other supraclavicular adenopathy was noted.  High 
in the left anterior cervical triangle was a 1 cm lymph node 
which was kind of the consistency of the tip of one's nose.  
It was fully mobile and there was no evidence of pain 
response on the part of the veteran.  Swallowing was 
unimpaired.  Carotid pulsations were normal.  No bruits were 
heard.  

The impression was that of:  (1) status post tuberculous 
lymphadenitis of the right supraclavicular node with excision 
and antituberculous antibiotic and chemotherapeutic medical 
treatment of one year's duration by history; the condition 
appeared to be stable; (2) surgical scar as described with 
residual symptoms as indicated; and (3) reactive anterior 
cervical node of uncertain etiology appearing to be 
intermittently reactive to a nonspecific source of possible 
oropharyngeal origin.  

In a May 2004 rating decision, the RO increased the initial 
rating to 10 percent for the service-connected cervical 
adenitis, tuberculous, right, unilateral, with cervical scar, 
effective on July 14, 1998, the effective date of service 
connection.  

A supplemental statement of the case was issued to the 
veteran and the case was therefore returned to the Board.  




III.  Legal Criteria and Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disability.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disability requires a review of the 
appellant's entire medical history regarding that disability.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  When, as here, the veteran 
timely appealed the rating initially assigned for the 
service-connected cervical adenitis, tuberculous, right, 
unilateral, with cervical scar, just after establishing 
entitlement to service connection for it, VA must consider 
the claim in this context.  This, in turn, includes 
determining whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Compare and contrast 
with the holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), where the Court indicated the most recent level of 
functional impairment is of primary importance.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Active or inactive tuberculous adenitis is rated under §§ 
4.88c or 4.89 of the Schedule for Rating Disabilities, 
whichever is appropriate.  38 C.F.R. § 4.117, Diagnostic Code 
7710.  In the present case, the veteran's initial grant of 
service connection for cervical adenitis tuberculous became 
effective in July 1998.

For inactive cervical adenitis tuberculous initially entitled 
after August 19, 1968, a 100 percent rating is assigned for 
one year after date of inactivity, following active 
tuberculosis.  Thereafter, the residuals are rated under the 
specific body system or systems affected.  38 C.F.R. § 4.88c 
(2003).

Historical records show there has been no activity of the 
veteran's cervical adenitis tuberculous in the years 
following the veteran's service discharge.  While there was a 
separation diagnosis of a reactive anterior cervical node of 
uncertain etiology appearing to be intermittently reactive to 
a nonspecific source of possible oropharyngeal origin, at the 
time of VA examination in March 2003, the examiner did not 
indicate that it was in any way related to the other 
diagnosis of status post tuberculous lymphadenitis of the 
right supraclavicular node with excision and antituberculous 
antibiotic and chemotherapeutic medical treatment of one 
year's duration by history (which appeared to be stable at 
the time of the examination in March 2003).  

In contrast to that opinion, the veteran continues to assert 
that there is some etiological relationship between the 
service-connected disability and the additional cervical node 
as described herein above.  However, there is no evidence of 
record, other than the appellant's contentions, that his 
current reactive anterior cervical node is related to the 
service-connected cervical adenitis, tuberculous of the right 
supraclavicular node.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Moreover, the Board notes that the August 1999 progress note 
from a VA Infectious Disease Clinic noted that there was a 
small rubbery nontender node, right cervical region, 
approximately 3-4mm, submandibular, scar from right node 
removal in 1950.  The impression was that of history of TB 
adenitis treated for one full year in 1950 with streptomycin 
and aminosalicyclic acid, now with small rubbery node, which 
the examiner suspected was completely unrelated to the 
service-connected disability.  The veteran had no 
constitutional symptoms to suggest that it was a reoccurrence 
of TB adenitis.  

However, despite the finding that the veteran's reactive 
cervical node has not been found to be related to the 
service-connected disability, the March 2003 VA examination 
report did provide sufficient evidence to indicate that the 
veteran has had a moderately disfiguring scar since the 
effective date of service connection.  

The veteran's service-connected scar has been rated by the RO 
under the provisions of Diagnostic Code 7800.  The Board 
notes that, effective on August 30, 2002, VA revised the 
criteria for diagnosing and evaluating skin disabilities.  
Diagnostic Code Series 7800.  67 Fed. Reg. 49596 (July 31, 
2002).  

Revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 
(April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

According to the rating criteria in effect prior to August 
2002, 38 C.F.R. § 4.118, Code 7800 (2001), scars of the head, 
face or neck that are slightly disfiguring are rated 
noncompensably disabling and if moderately disfiguring are 10 
percent disabling.  

Higher ratings under Code 7800 may be warranted if 
disfiguring scars of the head, face or neck are severe in 
nature, especially if producing a marked or unsightly 
deformity of the eyelids, lips or auricles (30 percent) or if 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement (50 
percent).  

A Note to Diagnostic Code 7800 provides that, when in 
addition to tissue loss and cicatrisation there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  

Other possibly applicable rating criteria in effect prior to 
August 2002 include assigning a 10 percent rating for scars 
which are superficial and poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Code 7803 (2001).  

The rating criteria also provide a 10 percent rating for 
scars that are superficial and tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Code 7804 
(2001).  Scars can also be rated based upon limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805 
(2001).  

Pursuant to the revised criteria for Diagnostic Code 7800 
which are currently in effect with respect to disfigurement 
of the head, face, or neck, an 80 percent rating is warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement (see below for 
description).  

A 50 percent rating can be assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  

A 30 percent rating is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 10 percent 
rating applies for one characteristic of disfigurement.  

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: A scar five or more inches (13 
or more centimeters (cm.)) in length; a scar at least one-
quarter inch (0.6 cm.) wide at the widest part; the surface 
contour of the scar is elevated or depressed on palpation; 
the scar is adherent to underlying tissue; the skin is hypo- 
or hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); there is underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); or, the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Tissue loss of the auricle is to be 
rated under Diagnostic Code 6207.  

The revised Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  A 10 percent 
rating also is applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805, as formerly.  

Under the old rating criteria, the Board is of the opinion 
that a 10 percent evaluation is warranted for the entire 
period from July 14, 1998, the effective date of service 
connection under Diagnostic Code 7800.  38 C.F.R. § 4.118 
(2001).  

The veteran's scar was noted to be 1/4 -inch wide at the 
widest part of the scar, and, according to his testimony, the 
veteran experienced pain in the area of the scar.

Under the old version of Diagnostic Code 7800, a moderately 
disfiguring scar entailed a 10 percent evaluation.  As the 
veteran's scar is wide, somewhat close to the face, and 
visible to some extent at least some of the time, the Board 
deems the scar to be moderately disfiguring.  As such, a 10 
percent evaluation is warranted under the old criteria for 
the period ending August 29, 2002.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001); VAOPGCPREC. 3-2000.  

An evaluation of 30 percent under the old Diagnostic Code 
7800 is not warranted, however.  Such an evaluation would 
require far more disfigurement than the veteran actually 
suffers.  The veteran's scar is on the right side of the neck 
and does not involve unsightly deformity of the eyelids, 
lips, or auricles.  

The Board notes that the old Diagnostic Code 7803 is not 
applicable, as the veteran's scar has not been shown to be 
poorly nourished or prone to repeated ulceration.  38 C.F.R. 
§ 4.118 (2001).  The veteran's scar, moreover, was not 
painful on examination.  Thus, an evaluation under the old 
Diagnostic Code 7804 is inapplicable.  

Finally, the old version of service connection 7805 is 
inapplicable.  A rating under that Diagnostic Code would 
require limitation of function due to the scar, and the March 
2003 VA examiner explicitly stated that the veteran suffered 
no scar-related limitation of function.  

With regard to the criteria effective on August 30, 2002, the 
veteran is in receipt of a 10 percent under Diagnostic Code 
7800.  38 C.F.R. § 4.118 (2003).  A 30 percent evaluation 
under this Diagnostic Code is warranted.  

The record reflects that the veteran's scar is more than 1/4-
inch wide at the widest part and that it is slightly 
depressed.  As such, he has at least two characteristics of 
disfigurement, and he meets the minimum requirements for a 30 
percent evaluation under Diagnostic Code 7800.  Id.  

A 50 percent evaluation under the new Diagnostic Code 7800 is 
not for application.  There is no visible or palpable tissue 
loss with gross distortion or asymmetry, and the veteran does 
not have four or five characteristics of disfigurement.  Id.  

A rating under the new Diagnostic Codes 7803, 7804, and 7805 
is not warranted because the veteran's scar has not been 
shown to be superficial or unstable, painful, or productive 
of limitation of function.  Id.  

As evident from the foregoing discussion, consideration has 
been given to the potential application of various provisions 
of 38 C.F.R. Parts 3 and 4 whether or not raised by the 
veteran, as required by Schafrath, supra.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of a cervical scar not 
contemplated in the currently assigned 10 and 30 percent 
ratings permitted under the Schedule.  See also Fenderson, 
supra.  

As noted herein above, the new criteria may not be applied 
prior to the effective date of the regulation.  As the 
application of the new regulations may not be prior to August 
30, 2002, a 30 percent rating is not warranted prior to that 
date.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of an initial rating in excess of 10 percent for 
the veteran's service-connected cervical adenitis 
tuberculous, right, unilateral, prior to August 30, 2002.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the evidence preponderates 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2003).  


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected cervical adenitis, tuberculous, right, 
unilateral, with cervical scar, is denied for the period 
beginning on July 14, 1998 thorough August 29, 2002.  

An evaluation of 30 percent for the service-connected 
cervical adenitis, tuberculous, right, unilateral, with 
cervical scar, beginning on August 30, 2002 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



